DETAILED ACTION
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luo et al. (US 2018/0163152; filed 6/8/2015) in view of Zurcher et al. (EP 2236524; of record) and Yang et al. (US 2002/0068180)
Luo is directed to coating composition comprising adhesion promoting base layers. The composition may be applied on to the surface of medical devices such as a catheter (see [0003]) (see instant claim 6). 
The adhesion promoting coating is applied on to a substrate surface such that the adhesion promoting coating and a lubricous coating layer comprising a crosslinked polymer matrix are provided to a surface and cured so as to produce the coating on to the surface (see claim 13). 
Exemplified coating materials used in the adhesion promoting layer includes lubricous polymers such as PVP and hyaluronic acid (see claim 15) (see instant claim 1(i); i.e. polymer A).   The monomeric cross-linking polymer can be made from ethylene glycol dimethacrylate (e.g. a multivalent molecule with less than 20 carbon atoms) (see claim 16) (see instant claims 1(ii) and 
Although Luo teaches a crosslinking polymer matrix for promoting adhesion, Luo fails to teach the adhesion promoting matrix as comprising a core polymer with at least two reactive groups (same/different), wherein the reactive groups are each independently selected from the 
    PNG
    media_image1.png
    273
    415
    media_image1.png
    Greyscale
wherein the core is linked to the reactive group by a linker group B selected from the group consisting of a secondary or tertiary amine, an ether, a thioether, a carboxylic acid ester, an amide and a thioester.
Zurcher is directed to adhesion promoter based on functionalized macromolecules comprising photoreactive groups. It’s taught that the adhesion promoter composition is used to improve adhesion between two different materials, in particular, between a substrate and a coating (see [0002]). The functionalized molecules of Zurcher comprise a polymeric core and at least two functionalized side chains. The core comprises a polymer material selected from polyallylamine, polyethylene glycol, polyvinylpyrrolidone, polyethyleneimine and so on (see instant claim 2) where the functionalized side chains comprise a photoreactive group selected from 
    PNG
    media_image2.png
    184
    543
    media_image2.png
    Greyscale

Luo (and Zurcher) fails to include a lubricant (selected from an edible oil, fat from plant/animal, a lipid and a hyaluronate).
Yang is directed to lubricated catheter balloons wherein the catheter system is to comprise a lubricant so as to reduce friction and prevent adherence of adjacent layers (see abstract). It’s taught that addition of a lubricant improves ease of delivery for the medical device (see [0010]). Exemplified lubricants used as a coating on the medical device include vegetable and peanut oil (see [0021]) (see instant claim 4) as well as polydimethylsiloxane (synthetic oil) (see instant claim 5).  Thus, it would have been obvious to modify the coating composition of Zurcher so as to include a lubricant such as a plant oil with a reasonable expectation for success in providing additional lubricating benefit so as to reduce friction during insertion of the device
Therefore, the invention as a whole is prima facie obvious to one of ordinary skill in the art at the time the invention was filed, as evidenced by the references, especially in absence of evidence to the contrary.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE A PURDY whose telephone number is (571)270-3504.  The examiner can normally be reached from 9AM to 5PM.
 If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Bethany Barham, can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/KYLE A PURDY/Primary Examiner, Art Unit 1611